On Motion for Rehearing.
Appellants assert in their motion for re-hfearing that they have “always recognized” that “the probate court, and the district court on appeal, has no jurisdiction to partition lands between the estate and a stranger owning a joint interest as tenant in common with the estate.” As we understand the record, they obtained a judgment in the county court partitioning land owned jointly by them, and A. C. Leatherwood which they' acquired as heirs of H. O. Pem-berton, and in which Leatherwood acquired his interest during the life time of H. O. Pemberton. In other words, appellants procured a judgment of the probate court partitioning the land owned by the Pember-ton estate and A. C. Leatherwood as tenants in common. Leatherwood’s interest was not acquired as an heir or from an heir. Appellants, heirs of H. O. Pember-ton, filed their petition in the county court seeking partition of said estate. They alleged that A. C. Leatherwood claimed an interest in the properties of the estate; that such interest was acquired while administration was pending and subject to said proceedings, having acquired his interest through deeds from some of the appellants; that the exact nature of Leather-wood’s interest was unknown to appellants but he, and others, were made parties defendant “so that they can plead and set up their interest * * * ” They prayed that A. C. Leatherwood be cited to show cause why a partition of the estate should not be made “among the heirs thereof and .among those interested in said estate * * * ” A. C. Leatherwood filed a plea to the jurisdiction of the probate court. He alleged, among other things, and the record shows, that he acquired' his interest in a certain tract prior to the death of H. O. Pemberton and owned such interest jointly with H. O. Pemberton in his life time and jointly with the estate since Pem-berton’s death; and that since his purchase he had been in possession thereof; that the cou'nty court had no jurisdiction to partition land between the heirs of an estate and'a co-owiier, who did not acquire his interest as an heir, and that the district court had exclusive jurisdiction to partition same.
The. county court overruled Leather-wood’s plea to the jurisdiction and rendered judgment adjusting equities and partitioning, among others, the land so owned ’jointly by the estate and . A. C. Leatherwood. A. C. Leatherwood appealed to the district court.
The district court concluded that the probate court did not have jurisdiction to ■partition said land between the Pemberton heirs and a co-owner who had acquired title prior to the death of H. O. Pemberton and sustained Leatherwood’s plea to the jurisdiction of the probate court. The heirs appealed and asserted in this court, in the fifth point in their brief, the following:
“The court erred in its conclusion of law that the probate court does not have jurisdiction of the proceeding to partition land between heirs and a co-owner, who acquired title prior to the death of the decedent, in the administration of whose estate such partition is sought.”
Appellants’ present position appears to be directly contrary to the position taken in the trial courts and in the fifth point of their brief in this court. Appellants now assert that the probate court has exclusive jurisdiction to partition the estate’s land, including only the estate’s interest in said tract owned jointly by Leatherwood and appellants, in which A. C. Leatherwood acquired his interest during the life of H. O. Pemberton. That is not the question passed on by the trial courts, nor the theory on which the case appears to have been tried. Leatherwood clearly asserted, among other things, that the probate court could *493not partition said land owned jointly by him and the estate, where he had not acquired his interest as or through an heir. No pleading was filed asserting that appellants were not seeking a partition of Leather-wood’s interest in said tract so acquired. The probate court overruled Leatherwood’s plea and partitioned. said land, including A. C. Leatherwood’s interest. The district cou'rt refused to do so and appellants complained here of such refusal.
The motion for rehearing is overruled.